                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN
            CHAMBERS OF                                517 EAST WISCONSIN AVENUE
          STEPHEN C. DRIES                             MILWAUKEE, WISCONSIN 53202
   UNITED STATES MAGISTRATE JUDGE                             414-290-2261


                                       February 18, 2021

Andrew S Wier
Habush Habush & Rottier SC
6905 S Green Bay Rd - Ste 103
Kenosha, WI 53142-1459

Rick J Mundt
Winner Wixson & Pernitz
222 W Washington Ave - Ste 360
PO Box 2626
Madison, WI 53701

Matthew S Mayer
Mallery & Zimmerman SC
500 3rd St - Ste 800
PO Box 479
Wausau, WI 54402-0479

Brian O'Connor Watson
Riley Safer Holmes & Cancila LLP
70 W Madison St - Ste 2900
Chicago, IL 60602
       Re:    Faulkner v. US Foods Inc et al
              Case No. 20-CV-1295

Dear Counsel:

       The above-entitled action has been assigned to this court for all further proceedings.
The court will conduct a telephonic Rule 16 scheduling conference on March 22, 2021, at
9:00 a.m. The parties shall call the court’s conference line at 888-636-3807 and use access
code 3289363# to join the call.

        Each party shall follow the procedures set forth in Rule 26 of the Federal Rules of
Civil Procedure. In order to assist me in conducting the Rule 16 conference, your Rule 26(f)
report to the court should contain the following information:




         Case 2:20-cv-01295-SCD Filed 02/18/21 Page 1 of 2 Document 18
       1. A brief description of the nature of the case, including a statement
          regarding the basis of subject matter jurisdiction.

       2. Whether the parties contemplate amending the pleadings, by joining
          parties or for other reasons, and the deadline for any such amendment.

       3. Any motions which are contemplated at this time.

       4. Such other matters as may affect the scheduling of this case for final
          disposition.

       Your Rule 26(f) report shall be electronically filed with the court no later than March
15, 2021. The parties should advise the court in their Rule 26(f) report as to the names of the
attorneys who plan to participate in the conference.

                                                   Very truly yours,




                                                   STEPHEN C. DRIES
                                                   United States Magistrate Judge




                                       2
         Case 2:20-cv-01295-SCD Filed 02/18/21 Page 2 of 2 Document 18
